Order filed May 23, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00214-CV
                                   ____________

              JACK PIDGEON AND LARRY HICKS, Appellants

                                         V.

 SYLVESTOR TURNER, IN HIS OFFICIAL CAPACITY AS MAYOR OF
       THE CITY OF HOUSTON, AND THE CITY OF HOUSTON,
                           Appellees


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-61812

                                      ORDER

      No reporter’s record has been filed in this case. The court reporter for the
310th District Court informed this court that appellant had not made arrangements
for payment for the reporter’s record. On April 26, 2019, the clerk of this court
notified appellants that we would consider and decide those issues that do not require
a reporter’s record unless appellants, within 15 days of notice, provided this court
with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellants filed
no reply.

      Accordingly, we order appellants to file a brief in this appeal within thirty
days of the date of this order. If appellants fail to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM